DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 17 is objected to because of the following informalities:  In line 4 of claim 17, it appears that the recitation “the surface of the membrane” should be corrected to read --the second surface of the membrane--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, and 9-22 of U.S. Patent No. 9,586,727. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are broader in scope than claims 1, 2, 4-7, and 9-22 of U.S. Patent No. 9,586,727, and the features of claims 1-20 are recited in claims 1, 2, 4-7, and 9-22 of U.S. Patent No. 9,586,727, as set forth in the correspondence table below.
Pending Claim
Claims of U.S. Patent No. 9,586,727
1
1
2
1, 2
3
1, 4
4
1, 4, 5
5
1, 4, 6
6
1, 4, 6, 7
7
1, 9
8
1, 10
9
1, 17
10
1, 18
11
11
12
11, 12
13
11, 12, 13
14
11, 12, 13, 14
15
11, 12, 13, 14, 15
16
11, 16
17
11, 19
18
20
19
20, 21
20
20, 22

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, and 9-22 of U.S. Patent No. 10,710,776. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are broader in scope than claims 1, 2, 4-7, and 9-22 of U.S. Patent No. 10,710,776, and the features of claims 1-20 are recited in claims 1, 2, 4-7, and 9-22 of U.S. Patent No. 10,710,776, as set forth in the correspondence table below.
Pending Claim
Claims of U.S. Patent No. 10,710,776
1
1
2
1, 2
3
1, 4
4
1, 4, 5
5
1, 4, 6
6
1, 4, 6, 7
7
1, 9
8
1, 10
9
1, 11
10
1, 12
11
13
12
13, 14
13
13, 14, 15
14
13, 14, 15, 16
15
13, 14, 15, 16, 17
16
13, 18
17
13, 19
18
20
19
20, 21
20
20, 22


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. publication no. 2013/0264356 (Chen) discloses a collapsible tube container provided with one or more one-way valves affixed to the interior of its flexible chamber to reduce backflow during the dispensing and storage of fluid contents. 
U.S. patent no. 8,376,183 (Rosen) discloses a fluid dispenser for containing multiple portions of flowable material in multiple chambers separated by dividers that includes a dispensing passageway at one of the chambers, with each divider having an openable region to permit flow of fluid from an adjacent chamber into the chamber having the dispensing passageway so that only a selected portion of flowable material may be expunged from the container at a time, without all of the contents reaching the dispensing passageway until such time as it is desired.
	U.S. patent no. 5,169,030 (Lewin) discloses a dispenser tube with a flexible envelope portion having an open end selectively sealed with a removable cap, and a sealed base, and includes at least one flexible diaphragm member bearing at least one one-way valve positioned in the tube internal cavity and defining a pair of cavity sections.
U.S. patent no. 10,011,399 (Adell) discloses a hermetically sealed enclosure for use in fabricating a polymeric dental article. Monomers are mixed within the enclosure by squeezing a first burst pouch to break a first burst seal between it and a second burst pouch and manipulating the enclosure by hand to initiate a polymerization reaction while the enclosure remains hermetically sealed. A second burst seal between the second burst pouch and a dispensing funnel chamber is broken by further squeezing which forces the mixture into the dispensing funnel chamber. The mixture is dispensed from an outlet of the dispensing funnel chamber by further squeezing after a tear-off strip closing the outlet has been torn off.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3799